Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Walker on March 4, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A holding tool comprising:
a housing having first and second ends;
a handle coupled to the second end;
a head extending from the first end;
a transducer beam disposed in the housing and coupled to the head, the transducer beam including an aperture adapted to allow movement between the transducer beam and the housing;
a torque block disposed in the housing and coupled to the transducer beam;
a spring disposed in the housing and around the torque block; and
of the handle and housing with respect to the transducer beam and 2 66608324v.1the torque block and against a bias force of the spring, and wherein the movement causes the switch to actuate from the OFF position to the ON position and causes transmission of a signal including an indication that the switch is in the ON position.  

2.-5. (Cancelled) 

6.	(Previously Presented)	The holding tool of claim 1, wherein the interface module includes an indicator adapted to activate when the switch is in the ON position.

7.-14. (Cancelled)

15.	(New)		The holding tool of claim 1, wherein the aperture extends through the transducer beam and is adapted to receive a pin to couple the transducer beam to the housing.







	

Conclusion
Prior art Yoloyama`816, US equivalent to CN 104684692 cited in the CN Search Report, is made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
								/Hadi Shakeri/
March 3, 2021						Primary Examiner, Art Unit 3723